Exhibit 10.1

AGREEMENT FOR SALE AND PURCHASE

(Approximately 20.22 acres of Surface Rights and certain improvements located on
52nd Street between East McDowell Road and Roosevelt Street, City of Phoenix,
Maricopa County, Arizona)

THIS AGREEMENT FOR SALE AND PURCHASE (“Agreement”) is entered into as of the
30th day of March, 2007, by and between SEMICONDUCTOR COMPONENTS INDUSTRIES,
LLC, a Delaware limited liability company (“Seller”), and RIDGE PROPERTY
SERVICES II, LLC, a Maryland real estate investment trust, or its permitted
assignee pursuant to Section 21 below (“Buyer”).

RECITALS:

A. Seller wishes to sell, and Buyer wishes to buy, all of Seller’s Surface
Rights (as defined below) in and to the land legally described in Exhibit A
attached hereto (or to be attached hereto following completion of the Survey)
(“Parcel”), together with the Associated Property (as defined below). The
location and approximate configuration is depicted on Exhibit A-1 attached
hereto (the “Project Plan”).

B. The parties acknowledge that the land identified as Exhibit A is within the
boundaries of the Motorola 52nd Street Superfund Site as identified by the
Environmental Protection Agency (EPA) and the Arizona Department of
Environmental Quality (ADEQ). Groundwater contamination below the identified
land is acknowledged by the parties.

C. When used in this Agreement:

1. The term “Surface Rights” shall have the meaning ascribed to such term in
Section 1.3(aaa) of the Declaration (as defined in recital C.4 below) but
limited to the identified Property as defined below.

2. The term “Associated Property” shall mean all of Seller’s rights, title and
interest, if any, in and to: (a) all improvements and fixtures now located on
the Parcel; (b) all easements, rights and other privileges appurtenant to, or
associated with, the Parcel; (c) any and all entitlements pertaining to the
Parcel; and (d) any and all other property which by the express terms of this
Agreement, is required to be conveyed, transferred or assigned to Buyer with the
Parcel.

3. The term “Property” shall mean the Parcel and the Associated Property
included in this Agreement.

4. The term “Declaration” shall mean the Declaration of Covenants, Easements,
Restrictions and Grant of Exclusive Options to Purchase and Lease between
Motorola, Inc. and Seller dated July 31, 1999.

5. The term “Utilities Easements” shall mean the easements to be reserved by
Seller over and beneath a portion of the Property for location, installation,
maintenance, repair, restoration and replacement of certain private utilities
presently serving other real property owned by Seller.



--------------------------------------------------------------------------------

AGREEMENT:

1. Purchase and Sale. In consideration of their mutual covenants set forth in
this Agreement and subject to the terms and conditions set forth in this
Agreement, Seller agrees to sell to Buyer, and Buyer agrees to purchase from
Seller, the Property for the Purchase Price (as defined in Section 3(a)).

2. Opening and Closing.

(a) Upon execution and delivery of this Agreement by Seller and Buyer, the
parties will cause an escrow (“Escrow”) to be established with Chicago Title
Insurance Company (“Escrow Agent”). As used herein, the term “Effective Date”
shall mean the day on which Escrow Agent receives a copy of this Agreement
executed by Seller and Buyer and Buyer’s Earnest Money (as herein defined), and
has executed the Escrow Agent’s Joinder and Receipt following the signatures for
Seller and Buyer in this Agreement.

(b) The closing of the sale and purchase of the Property (“Close of Escrow” or
“Closing”) shall occur at the office of Escrow Agent on or before the date that
is thirty (30) days following expiration of the Due Diligence Period (as defined
in Section 8(a)).

3. Purchase Price.

(a) The purchase price for the Property (“Purchase Price”) shall be ELEVEN
MILLION FOUR HUNDRED FIFTY THOUSAND ONE HUNDRED SEVENTY NINE AND 00/100 DOLLARS
($11,450,179.00), subject to adjustment as provided below. The Purchase Price
has been calculated on the basis of Thirteen and 00/100 Dollars ($13.00) per
“Net Square Foot,” as defined below. If the Survey (as defined in Section 5(b)
below) discloses that the Parcel consists of more or less than 880,783 square
feet, then the Purchase Price shall be increased or reduced to equal the product
obtained from multiplying the actual number of Net Square Feet by $13.00. The
term “Net Square Feet” means the gross number of square feet in the Parcel less
the actual dedicated perimeter street areas, ultimate right-of-way areas
required by governing municipalities, and easement areas which prohibit the use
of the area encumbered by the easements for all purposes and which cannot be
moved or modified so that use of the area is possible.

(b) Upon the Effective Date, Buyer will deposit into Escrow ONE HUNDRED THOUSAND
AND 00/100 DOLLARS ($100,000.00) (“Initial Earnest Money Deposit”).

(c) Upon expiration of the Due Diligence Period, Buyer will deposit into Escrow
an additional FIVE HUNDRED THOUSAND AND NO/100 DOLLARS ($500,000.00)
(“Additional Earnest Money Deposit”).

(d) The Initial Earnest Money Deposit and the Additional Earnest Money Deposit,
together with any and all interest earned thereon, are collectively referred to
in this

 

-2-



--------------------------------------------------------------------------------

Agreement as the “Earnest Money.” Until disbursed by Escrow Agent pursuant to
the terms of this Agreement, the Earnest Money shall be deposited by Escrow
Agent in an interest-bearing escrow account with a financial institution
acceptable to Seller. At Closing, the Earnest Money shall be applied to the
Purchase Price.

(e) At least one (1) business day prior to Closing, Buyer shall deposit into
Escrow the balance of the Purchase Price subject to the adjustments and
prorations provided for in this Agreement.

(f) From and after the expiration of the Due Diligence Period, the Earnest Money
shall be deemed non-refundable. The term “non-refundable” as used in this
Agreement means that Buyer shall not be entitled to the return of the Earnest
Money if Buyer elects (or is deemed to have elected) to proceed with the
transaction contemplated by this Agreement, but prior to the Closing, defaults
hereunder; provided, however, that any such non-refundability shall be subject
to Seller’s performance of its obligations under this Agreement, the
satisfaction of the contingencies and conditions set forth in this Agreement,
and any other terms of this Agreement which specifically provide for the return
of the Earnest Money to Buyer.

4. Escrow Instructions; Indemnity of Escrow Agent.

(a) Delivery by Seller and Buyer to Escrow Agent of a copy or counterpart copies
of this Agreement executed by them shall constitute instructions to Escrow
Agent. Escrow Agent shall be deemed to have accepted such instructions when it
has executed the Escrow Agent’s Joinder and Receipt which follow the signatures
of Seller and Buyer in this Agreement. If Escrow Agent accepts such
instructions, it shall insert the date of acceptance in the blank at the
beginning of this Agreement, promptly notify Seller and Buyer of such date and
deliver to Seller and Buyer fully executed copies of this Agreement. If any of
the provisions of this Agreement conflict with any printed form instructions
given to Escrow Agent, the provisions of this Agreement shall govern and
control. Without limiting the foregoing, no provision in any printed form
instructions shall excuse any performance by a party to this Agreement at the
times provided in this Agreement, extend the Close of Escrow, provide a party to
this Agreement with any “grace,” “cure” or “waiting” period not set forth in
this Agreement, indemnify Escrow Agent for its negligence or willful failure to
perform its duties, or give Escrow Agent or any broker, agent or other person
not a party to this Agreement any rights in this Agreement, the Earnest Money or
any other payments made by Buyer; and any such provision (including a provision
providing for a “grace,” “cure” or “waiting” period before cancellation or
termination of this Agreement or the Escrow) shall be deemed deleted.

(b) If this Agreement or any matter relating to the transaction contemplated by
this Agreement shall become the subject of any litigation or controversy, each
party agrees to indemnify and hold Escrow Agent harmless for, from and against
any loss or expense, including reasonable attorneys’ fees, that may be suffered
by Escrow Agent by reason of such litigation or controversy, except for losses
or expenses as may arise from a breach of this Agreement by Escrow Agent or
another party to this Agreement or from the negligence or willful misconduct of
Escrow Agent, another party to this Agreement or their respective agents and
independent contractors.

 

-3-



--------------------------------------------------------------------------------

(c) If conflicting demands are made or notices served upon Escrow Agent with
respect to this Agreement, the parties expressly agree that Escrow Agent shall
be entitled to file a suit in interpleader in the Superior Court of Maricopa,
Arizona, and obtain an order from the court requiring the parties to interplead
and litigate their several claims and rights among themselves. Upon the filing
of the action in interpleader, Escrow Agent shall be fully released and
discharged from any obligation imposed upon it by this Agreement with respect to
the conflict on account of which the interpleader action was brought.

(d) The provisions of this Section 4 shall survive cancellation of this
Agreement.

5. Title; Survey.

(a) As soon as reasonably possible after the Effective Date, Escrow Agent shall
deliver to Buyer a current preliminary title report covering the Property,
together with readable copies of all documents of record referred to therein
(the “Title Report”). Buyer shall have thirty (30) days from and after the
receipt of the Title Report (the “Title Review Period”) to satisfy itself with
respect to the condition of title to the Property. If Buyer objects to any
matters contained in the Title Report, Buyer shall deliver written notice of
such objection to Seller and Escrow Agent in writing of such objections
(“Buyer’s Objection Letter”) not later than ten (10) days prior to the last day
of the Title Review Period. If within five (5) days following receipt of Buyer’s
Objection Letter Seller fails to respond to Buyer’s Objection Letter or notifies
Buyer in writing that Seller is unwilling or unable to correct any such
objections, Buyer may elect to (i) cancel this Agreement by delivering written
notice of such election to Seller and to Escrow Agent prior to expiration of the
Title Review Period, or (ii) waive any such objections by delivering written
notice of such election to Seller and to Escrow Agent prior to the expiration of
the Title Review Period. Buyer’s failure to deliver written notice as provided
in either (i) or (ii) above shall be deemed Buyer’s waiver and approval of the
condition of title, and this Agreement shall continue in full force and effect.

(b) Not less than forty-five (45) days after the Effective Date, Seller, at its
sole expense, shall obtain and deliver to Buyer an ALTA survey of the Property
(the “Survey”). The Survey shall show (i) the perimeter boundaries of the
Property configured substantially in accordance with the area designated on the
Project Plan, (ii) all easements and matters of record reflected on the Title
Report that can be plotted on the Survey, and (iii) all items necessary to
accurately calculate the Net Square Feet of the Parcel as provided in
Section 3(a) above. Prior to the Closing, the Survey shall be certified to
Buyer, Seller, Escrow Agent and, if applicable, Buyer’s lender. Buyer shall have
fifteen (15) days from and after the receipt of the Survey (the “Survey Period”)
to satisfy itself with the Survey. If Buyer objects to any matters contained on
the Survey, Buyer shall deliver written notice of such objection to Seller and
Escrow Agent in writing of such objections (“Survey Objection Letter”) not later
than the last day of the Survey Period. If within five (5) days following
receipt of Survey Objection Letter Seller fails to respond to Survey Objection
Letter or notifies Buyer in writing that Seller is unwilling or unable to
correct any such objections, Buyer may elect to (i) cancel this Agreement by
delivering written notice of such election to Seller and to Escrow Agent prior
to expiration of the Survey Period, or (ii) waive any such objections by
delivering written notice of such election to Seller and to Escrow Agent prior
to the expiration of the Survey Period. Buyer’s failure to deliver written
notice as provided in either (i) or (ii) above shall be deemed Buyer’s waiver
and approval of the Survey, and this Agreement shall continue in full force and
effect.

 

-4-



--------------------------------------------------------------------------------

6. Deed and Other Conveyance Documents. At Closing, title to the Parcel and
appurtenant real property interests shall be conveyed by Seller to Buyer by a
special warranty deed (“Deed”) in form and substance identical to Schedule 6.1.
Prior to Closing, Seller and Buyer shall execute and deliver to Escrow Agent an
Affidavit of Real Property Value for recording with the Deed; and Seller shall
execute and deliver to Escrow Agent and Buyer an affidavit in a form and
substantially identical to Schedule 6.2 and stating that Seller is not a foreign
person and that no withholding is required pursuant to Internal Revenue Code
(“IRC”) §1445 (“Non-Foreign Affidavit”).

7. Title Insurance. At Closing, as a condition to Buyer’s obligation to proceed
with Closing, Escrow Agent, in its capacity as title insurer (“Title Insurer”)
shall issue to Buyer an ALTA extended coverage owner’s policy of title insurance
or unconditionally commit to issue such policy, together with any applicable
Cure Endorsements (as defined below in this Section 7), in the amount of the
Purchase Price, and insuring in Buyer fee simple title to the Parcel, subject
only to the Permitted Exceptions (“Title Policy”). As used herein, the term
“Cure Endorsements” means those endorsements which have been offered by Seller
to cure a title objection or objections made by Buyer and were approved by Buyer
in writing in its sole and absolute discretion. Seller will pay the portion of
the title insurance premium for the Title Policy which is equal to the title
insurance premium for an ALTA standard owner’s policy without endorsements plus
the cost of all Cure Endorsements, and Buyer will pay the remainder of the title
insurance premium for the Title Policy and the endorsements to the Title Policy.

8. Feasibility; Property Information; Restoration of Property.

(a) Buyer (including, its employees, agents and independent contractors) shall
have the right, but not the obligation, to enter upon the Parcel and to survey,
inspect and test the Property at any reasonable time on normal business days (as
defined in Section 34) during the period commencing upon the Effective Date and
expiring on the date that is ninety (90) days following the Effective Date (“Due
Diligence Period”) for the purpose of determining the feasibility of acquiring
the Property (including without limitation, confirmation by Buyer that the
Property is zoned for Buyer’s intended development of the Property and that
Buyer’s intended development of the Property is economically feasible);
provided, however, that (i) Buyer will give at least one (1) business day’s
notice to Seller prior to entry upon the Property; (ii) Buyer will deliver to
Seller prior to entry upon the Property a certificate of insurance insuring
Seller and Buyer for general liability with coverages and amounts reasonably
satisfactory to Seller ; and (iii) Buyer will not unreasonably interfere with
the possession of the Property by Seller or any of Seller’s tenants or
licensees. Upon Buyer’s written notice to Seller prior to the expiration of the
Due Diligence Period, the Due Diligence Period shall be extended for a period of
thirty (30) days solely to afford Buyer additional time to satisfy itself as to
the environmental condition of the Property.

(b) Not later than five (5) business days after the Effective Date, Seller shall
deliver or cause to be delivered to Buyer copies of any of the following
documents or information pertaining to the Property which Seller has not yet
delivered to Buyer and Seller has

 

-5-



--------------------------------------------------------------------------------

in its possession as of the Effective Date: (i) survey(s) and other drawings of
the Property; (ii) geotechnical reports, soils reports and a Phase I ESA (if
any); (iii) the most recent property tax bills for the Property; (iv) any
information pertaining to special assessments levied against the Property; (v) a
completed Property Information Sheet (A.I.R. standard form); (vi) existing or
proposed leases and service agreements pertaining to the Property (if any);
(vii) all books, records and reports prepared in connection with the ownership
and maintenance of the Property, including, without limitation, any and all
existing building plans and engineering reports; and (viii) any other reports,
documents, studies, statements or correspondence of any kind which pertain
directly or indirectly to the physical and/or economic condition of the
Property, including, without limitation, site plans, as-built plans, proforma
analyses, environmental reports, traffic studies, air quality studies, noise
studies and environmental impact reports (collectively, the “Property
Information”).

(c) Seller will cooperate in a reasonable manner at no expense to Seller with
the professionals that conduct studies on behalf of Buyer with respect to the
Property, including any environmental studies. Buyer’s permission to conduct
invasive testing of the Property shall be limited as provided in Schedule 8
attached hereto. Buyer, at Buyer’s cost, shall provide Seller with a complete
copy of all reports and studies related to the Property prepared by third
parties for the benefit of Buyer.

(d) Buyer may cancel this Agreement for any reason or no reason at any time
prior to expiration of the Due Diligence Period by delivering written notice of
its election to do so to Seller and Escrow Agent; provided, however, if Buyer
fails on or before the expiration of the Due Diligence Period to deposit the
Additional Earnest Money Deposit in the Escrow, this Agreement and the Escrow
shall automatically terminate without the necessity of notice to Seller, Buyer
or Escrow Agent. In the event of such termination, the Earnest Money shall be
refunded to Buyer, and Seller and Buyer shall have no further obligation to one
another under this Agreement except for those obligations which expressly
survive cancellation of this Agreement. If Buyer timely deposits the Additional
Earnest Money Deposit into Escrow, then Buyer agrees to take title to the
Property at Closing subject to those matters identified on Exhibit B attached
hereto (the “Permitted Exceptions”).

(e) Buyer acknowledges that any information of any type which Buyer has received
or may receive from Seller or Seller’s agents is furnished on the express
condition that Buyer shall make an independent verification of the accuracy of
such information, all such information being furnished without any
representation or warranty whatsoever.

(f) If this Agreement is cancelled, all of the Property Information and the
Survey will be returned to Seller and Buyer shall promptly deliver to Seller
copies of all reports, studies and all other documents in its possession or
control concerning the Property prepared by or at the request of Buyer in
connection with the Property, except for any proprietary information of Buyer,
any internally generated reports, studies, assessments or evaluations of the
Property, and any attorney-client privileged documents (collectively, “Buyer’s
Studies”).

(g) Buyer covenants and agrees that Seller shall not be liable in any way for
any liabilities, losses, costs, damages, fees, expenses or claims resulting from
the access and performance of any inspection or test under this Section 8(g).
Buyer covenants and agrees to

 

-6-



--------------------------------------------------------------------------------

promptly reimburse Seller for the losses that may be caused by the negligent
acts, or willful omissions or misconduct of Buyer, their employees, contractor,
subcontractor(s) or agents that result from the access and performance of any
inspection or test performed pursuant to this Section 8(g). Promptly after the
completion of any inspection or test conducted by it or on its behalf, Buyer
will fill all holes created by the inspection or testing and shall restore the
Property as closely as is reasonably possible to its condition immediately prior
to the time testing began. Buyer will indemnify, defend and hold Seller and its
successors and assigns harmless for, from and against any liability, cost, or
expense arising from actions or inactions of Buyer or its employees, agents,
contractors or designees when on the Property or from any survey, inspection or
test conducted by or on behalf of Buyer with respect to the Property, except to
the extent resulting solely from the gross negligence or willful misconduct of
Seller or any of its employees, agents or contractors. Buyer shall, upon request
of Seller or its successors or assigns, execute such further instruments and
deliver such further documents as are necessary to confirm and enforce the
indemnifications provided for herein. Buyer will maintain, and will endeavor to
cause each of its agents, contractors and designees who enters onto the Parcel
to maintain, such liability insurance and error and omissions insurance as is
customarily maintained by persons engaged in similar businesses and/or
activities in the City. A default in the performance of Buyer’s obligations
under this Section 8(g) shall be considered a material default. Buyer’s
obligations under this Section 8(g) shall survive cancellation or Closing of
this Agreement.

(h) No later than expiration of the Due Diligence Period, Buyer will have
inspected and investigated all aspects of the Property as Buyer deems necessary
or appropriate to Buyer’s complete satisfaction and will have observed the
physical characteristics and existing conditions of the Property, the structural
character, soundness and state of repair of any buildings and other structures
or improvements on the Property, the condition and state of repair of all
equipment, fixtures, furnishings, furniture, equipment and appliances
constituting part of the Property, and the operations on the Property and on
adjacent areas. Except as arising from the express warranties and
representations of Seller set forth in this Agreement or in any closing document
delivered by Seller, Buyer waives any and all objections to, complaints about,
or claims regarding the Property and its physical characteristics and existing
conditions, including, without limitation, objections to, complaints about, or
claims regarding subsurface soil and water conditions, solid and hazardous waste
and hazardous substances, and endangered or protected plant or animal species
on, under or adjacent to the Property (including federal, state or common law
based actions and any private right of action under state and federal law).
Buyer further assumes the risk of changes in applicable laws and regulations
relating to past, present and future environmental conditions on the Property
and, except as arising from the express warranties and representations of
Seller, the risk that adverse physical characteristics and conditions,
including, without limitation, the presence of hazardous substances or other
contaminants, may not have been revealed by its investigation. Notwithstanding
the foregoing, Buyer shall have access to the Parcel after the expiration of the
Due Diligence Period; provided, that, Buyer shall comply with all of the
requirements for access set forth in this Section 8 and shall not perform any
further intrusive investigations of the Property without Seller’s prior written
consent.

(i) During the Due Diligence Period, Buyer may seek certain governmental
approvals for its development of the Parcel, including but not limited to tax
incentive and abatement agreements, approvals for Buyer’s preliminary plans to
develop the Parcel, and any necessary changes to zoning to permit Buyer’s
intended use of the Parcel (collectively, the

 

-7-



--------------------------------------------------------------------------------

“Governmental Approvals”). Seller shall reasonably cooperate with Buyer during
the Due Diligence Period in Seller’s efforts to obtain any Governmental
Approvals; provided that Seller shall have no obligation to incur any expense in
connection therewith.

9. Seller’s Representations, Warranties and Additional Covenants. Seller
represents, warrants and covenants to Buyer and agrees with Buyer as follows:

(a) The person(s) signing this Agreement and any documents and instruments in
connection herewith on behalf of Seller have full power and authority to do so.
Upon delivery to and execution by Buyer, this Agreement shall be a valid and
binding agreement of Seller subject to the conditions to Seller’s obligations
set forth in Section 12.

(b) The execution, delivery and performance by Seller of this Agreement and such
other documents to be executed and delivered in connection herewith by Seller do
not, and shall not, result in any violation of, or conflict with, or constitute
a default under, any provisions of any agreement to which Seller or the Property
is subject, or, to Seller’s knowledge, any judgment, law, writ, decree, order,
injunction, rule or governmental regulation affecting Seller or the Property.

(c) There are no attachments, levies, executions, assignments for the benefit of
creditors, receiverships, conservatorships or voluntary or involuntary
proceedings in bankruptcy or any other debtor relief actions contemplated by
Seller or filed by Seller, or, to Seller’s knowledge, pending in any current
judicial or administrative proceeding against Seller.

(d) Except for the subsurface contamination resulting from the operations of
Motorola on or adjacent to the Property prior to 1999 and any other
contamination referenced in the Property Information, or in any writing provided
to Buyer prior to the expiration of the Due Diligence Period, Seller has no
Knowledge (as defined below) of any information, and has no reason to believe,
that (i) any Hazardous Substances, as defined in the Declaration, have been
treated, stored or disposed of, or otherwise deposited in or on the Parcel,
including without limitation of the generality of the foregoing, the surface
waters and subsurface waters of the Parcel that would support a claim or cause
of action under any Environmental Law (as defined below), (ii) there are any
substances or conditions in or on the Parcel which may support a claim or cause
of action under any Environmental Law, (iii) there are any underground storage
tanks at the Parcel. “Environmental Law” shall mean any federal, state or local
law, statute or rule concerning public health, safety or the environment
relating to Hazardous Materials.

(e) No Unpaid Liens. Upon Closing Seller shall have paid in full any and all
debts and monetary obligations created by Seller and encumbering the Parcel,
whether or not recorded or specified as an encumbrance or exception to title on
the Title Report.

(f) No Adverse Property Claims. To Seller’s Knowledge, there are no (i) adverse
claims of adjoining property owners against the Parcel (ii) adverse parties in
possession of the Parcel or any part thereof or (iii) any encroachments by
Seller on the property of others or by others on the Parcel, except as may be
reflected in the Title Report or reflected on the Survey.

 

-8-



--------------------------------------------------------------------------------

(g) No Adverse Property Rights. To Seller’s Knowledge, other than rights in
favor of Freescale (as defined in Section 11 below), there are no leases,
tenancies, options, rights of first refusal, licenses, or operating or other
agreements applicable to or affecting the Parcel to which Seller is a party, no
third party has any right to utilize or possess the Parcel granted by Seller
and, other than this Agreement, there are no agreements relating to the sale,
exchange or transfer of the Parcel or any part thereof.

(h) No Violation of Law. Except for the “Motorola Cleanup Operations,” as
defined in the Declaration, Seller has no Knowledge of any current material
violations of any laws, statutes, ordinances, regulations or other requirements
of any governmental agency in connection with or related to the Parcel,
including, without limitation, those pertaining to any Environmental Law and/or
any endangered species law, by any federal, state, county or municipal
authorities. Notwithstanding the foregoing, the City of Phoenix has requested,
from time to time, that Seller improve the landscaping and fencing located on
the Parcel. Any further request by the City of Phoenix or enforcement of such
request shall not be deemed a violation of this representation and warranty.

(i) No Litigation. To Seller’s Knowledge, there are not any existing, pending or
threatened, litigation, condemnation or similar proceedings against or involving
the Parcel or any other claim, action, suit or other proceeding threatened or
pending which would materially and adversely affect Buyer’s right, title and
interest in and to, or enjoyment or use of the Parcel. Notwithstanding the
foregoing, the City of Phoenix has requested, from time to time, that Seller
improve the landscaping and fencing located on the Parcel. Any further request
by the City of Phoenix or enforcement of such request shall not be deemed a
violation of this representation and warranty.

(j) Pre-Closing Operations. Until the Closing, the following rights and
responsibilities shall pertain:

(i) Seller shall not enter into or offer any lease, tenancy, license or right or
act of possession concerning the Parcel without the prior written consent of
Buyer in each instance. Seller shall not enter into any other contracts,
agreements or understandings, verbal or written, for the sale or transfer of any
portion of the Parcel and no part of the Parcel shall be alienated or
transferred. Seller shall promptly forward to Buyer all inquiries, letters of
intent, proposals or similar matters relating to future or contemplated sales,
leases, build-to-suits or similar transactions with respect to the Parcel.

(ii) Seller shall not take any actions to alter the condition of the Parcel. If
Seller shall receive a notice of violation of any law, ordinance or code with
respect to the Parcel, Seller shall notify Buyer of such notice and Seller’s
proposed action with respect thereto, and, except as herein provided, Seller
shall use commercially reasonable efforts correct the violation or have such
notice retracted lawfully prior to Closing.

(iii) Seller shall not petition any governmental authority or agency relative to
the Parcel without the prior written approval of Buyer, which approval shall not
be delayed or withheld unreasonably, except that Seller, acting in good faith
and protective of Buyer’s interests, may at its own cost and expense pay under
protest any tax due prior to Closing.

 

-9-



--------------------------------------------------------------------------------

(iv) Seller shall promptly notify Buyer of any of the following occurrences:
(A) Seller’s receipt of any notice of intent to exercise with respect to the
Parcel the power of eminent domain or the police power or any similar notice;
(B) Seller’s receipt of notice of the institution of any proceedings for the
condemnation of the Parcel or any portion thereof; (C) any casualty or accident
suffered at the Parcel; (D) Seller’s receipt of any notice of a proposal or
intention to change the assessment of the Parcel for purposes of any ad valorem
tax; and (E) Seller’s receipt of any governmental notice with respect to the
Parcel.

(v) Seller shall use commercially reasonable efforts to prevent or terminate, as
the case may be, any adverse or possessory claim or right to the Parcel or
circumstance on which such claim or right can with the passage of time or
otherwise be based, to begin, continue or mature, unless such claim or right is
a Permitted Exception.

(vi) Seller shall not modify, terminate, amend or assign any agreement or
instrument which benefits the Parcel.

(vii) In no event may Seller dump material, place fill, or allow waste to
accumulate on the Parcel and Seller will use commercially reasonable efforts to
prevent others from doing so.

To the extent that any of the representations and warranties made by Seller
pursuant to this Section 9 are made to Seller’s knowledge, Buyer acknowledges
and agrees that such representations and warranties are based solely on the
actual (not constructive or imputed) knowledge of Thomas Kirch, the Director of
Global Facilities, Real Estate & EHS of Seller and Bob Atkinson, Director of
Environmental Health and Safety of Seller, without any investigation or inquiry,
and without reviewing Seller’s files or records for purpose of making these
representations. Notwithstanding any contrary provision of this Agreement, in no
event shall the foregoing individual have any personal liability or obligation
hereunder.

As to the above warranties and representations of Seller which are made to
Seller’s Knowledge, if, after the Effective Date and prior to Closing, Seller
obtains Knowledge (as defined above) that any of such warranties or
representations is untrue in any material and adverse respect, then Seller shall
notify Buyer in writing of such discovery, and if such inaccuracy or
incorrectness is not based on the affirmative act of Seller or the knowing
omission or knowing acquiescence of Seller after the Effective Date, the
warranty or representation shall be deemed modified to the extent described in
such notice retroactively to the Effective Date. If Seller gives notice to Buyer
of such modification of any such warranty or representation, and if such
inaccuracy or incorrectness is not based on the affirmative act of Seller or the
knowing omission or knowing acquiescence of Seller after the Effective Date,
Buyer shall have fifteen (15) days after receipt of such notice in turn to
notify Seller in writing of Buyer’s election to terminate this Agreement and
receive the Earnest Money unless the Seller and Buyer reach agreement upon the
terms of the modified warranty or representation. If no such written notice is
delivered by Buyer to Seller within such ten (10)-day period, Buyer shall be
deemed to have approved such modified warranty or representation. If such
written notice is delivered by Buyer to Seller within such ten

 

-10-



--------------------------------------------------------------------------------

(10)-day period, then Buyer and Seller shall proceed to negotiate in good faith
to resolve and reach agreement upon the terms of the modified warranty or
representation. If the terms of such modified warranty or representation are not
resolved within five (5) days after the date of delivery of Buyer’s notice to
Seller (the “Negotiation Period”), Buyer may (as its sole remedy) terminate this
Agreement by delivering to Seller and Escrow Agent written notice of its
election to do within five (5) days after the expiration of the Negotiation
Period, in which event the Earnest Money shall be refunded to Buyer. If Buyer
fails to terminate the Agreement during such five (5)-day period, the warranty
or representation shall be deemed modified to the extent described in Seller’s
original notice and Buyer shall be deemed conclusively to have waived its
objections thereto and its right to terminate as a result of such objections.

The warranties and representations of Seller set forth in this Section 9 shall
survive the Closing for a period of twelve (12) months (the “Limitation Period”)
and thereafter shall lapse. Buyer agrees for itself and its successors and
assigns to commence any legal action for breach of any such warranty and
representation (if at all) within the Limitation Period, and Buyer for itself
and successors and assigns hereby waives all rights and remedies against Seller,
its successors and assigns arising out of or in connection with any alleged
breach of warranty or representation as to which a legal action has not been
commenced within the Limitation Period.

In the event that, prior to the Closing, Buyer receives written notice or
obtains knowledge that any of the foregoing representations and warranties are
untrue, Buyer shall promptly advise Seller in writing of such notice,
information or knowledge. Buyer shall be deemed to have waived such breach of
representation or warranty if Buyer fails to advise Seller in writing within ten
(10) days after receipt of such notice, information or knowledge pursuant to the
preceding sentence and thereafter consummates the transaction contemplated
hereby, unless the inaccuracy or incorrectness is as a result of the affirmative
act of Seller, its affiliates, employees, agents, contractors, subcontractors or
representatives, or the knowing omission or knowing acquiescence of Seller after
the Effective Date. In the event Buyer knowingly waives any representation or
warranty, then Seller shall have no liability under this Section 9 for such
representation or warranty to the extent waived.

10. Buyer’s Representations, Warranties and Covenants. Buyer hereby represents,
warrants and covenants to Seller, and agrees with Seller, as follows:

(a) The person(s) signing this Agreement and any documents and instruments in
connection herewith on behalf of Buyer have full power and authority to do so.
Upon delivery to and execution by Seller, this Agreement shall be a valid and
binding agreement of Buyer subject to the conditions to Buyer’s obligations set
forth in Section 13.

(b) The execution, delivery and performance by Buyer of this Agreement and such
other instruments and documents to be executed and delivered in connection
herewith by Buyer do not, and shall not, result in any violation of, or conflict
with, or constitute a default under, any provisions of any agreement to which
Buyer is subject, or, to Buyer’s knowledge, any judgment, law, writ, decree,
order, injunction, rule or governmental regulation affecting Buyer.

(c) There are no attachments, levies, executions, assignments for the benefit of
creditors, receiverships, conservatorships or voluntary or involuntary
proceedings in

 

-11-



--------------------------------------------------------------------------------

bankruptcy or any other debtor relief actions contemplated by Buyer or filed by
or against Buyer, or to Buyer’s knowledge, pending in any current judicial or
administrative proceeding against Buyer.

(d) Buyer has had an opportunity to be represented by counsel in connection with
this transaction. Except for the express representations, warranties and
covenants of Seller contained in this Agreement, Buyer specifically acknowledges
that it is acquiring the Property in an “AS IS, WHERE IS, WITH ALL FAULTS”
condition, without any representations or warranties of Seller, express or
implied, written or oral, as to the nature or condition of title to the
Property, the physical condition of the Property, the uses of the Property or
any limitations thereon. Buyer is relying solely upon, and, as of the Closing,
will have conducted its own analysis of the Property as it deems necessary or
appropriate in so acquiring the Property from Seller (including, without
limitation, an analysis of any and all matters concerning the condition, use,
sale, development or suitability for development of the Property).

WITHOUT LIMITING THE FOREGOING, BUYER ACKNOWLEDGES THAT, EXCEPT AS MAY OTHERWISE
BE SPECIFICALLY SET FORTH ELSEWHERE IN THIS AGREEMENT, NEITHER SELLER NOR ITS
CONSULTANTS, BROKERS OR AGENTS HAVE MADE ANY REPRESENTATIONS OR WARRANTIES OF
ANY KIND UPON WHICH BUYER IS RELYING AS TO ANY MATTERS CONCERNING THE PROPERTY,
INCLUDING, BUT NOT LIMITED TO: (I) THE CONDITION OF THE LAND OR ANY IMPROVEMENTS
COMPRISING THE PROPERTY; (II) THE EXISTENCE OR NON-EXISTENCE OF ANY POLLUTANT,
TOXIC WASTE AND/OR ANY HAZARDOUS MATERIALS OR SUBSTANCES; (III) ECONOMIC
PROJECTIONS OR MARKET STUDIES CONCERNING THE PROPERTY, OR THE INCOME TO BE
DERIVED FROM THE PROPERTY; (IV) ANY DEVELOPMENT RIGHTS, TAXES, BONDS, COVENANTS,
CONDITIONS AND RESTRICTIONS AFFECTING THE PROPERTY; (V) THE NATURE AND EXTENT OF
ANY RIGHT OF WAY, LEASE, LIEN, ENCUMBRANCE, LICENSE, RESERVATION OR OTHER TITLE
MATTER; (VI) WATER OR WATER RIGHTS, TOPOGRAPHY, GEOLOGY, DRAINAGE, SOIL OR
SUBSOIL OF THE PROPERTY; (VII) THE UTILITIES SERVING THE PROPERTY; (VIII) THE
SUITABILITY OF THE PROPERTY FOR ANY AND ALL ACTIVITIES AND USES WHICH BUYER MAY
ELECT TO CONDUCT THEREON; OR (IX) THE COMPLIANCE OF THE PROPERTY WITH ANY
ZONING, ENVIRONMENTAL, BUILDING OR OTHER LAWS, RULES OR REGULATIONS AFFECTING
THE PROPERTY. SELLER MAKES NO REPRESENTATION OR WARRANTY THAT THE PROPERTY
COMPLIES WITH THE AMERICANS WITH DISABILITIES ACT OR ANY FIRE CODE OR BUILDING
CODE.

(e) Except due to violations of the express representations, warranties and
covenants of Seller contained in this Agreement, Seller is released from all
responsibility and liability regarding the Property, including the development
potential of the Property; the condition, valuation or utility of the Property,
or its suitability for any purpose whatsoever; title and survey matters with
respect to the Property; and any responsibility or liability with respect to the
presence in the soil, air, structures, and surface and subsurface waters, of
hazardous substances. Buyer agrees that the matters released pursuant to this
Section 10(e) are not limited to matters which are known or disclosed. In this
transaction, Buyer acknowledges that factual matters now unknown to it may have
given or may hereafter give rise to causes of action, claims,

 

-12-



--------------------------------------------------------------------------------

demands, controversies, damages, costs, losses or expenses which are presently
unknown, unanticipated and unsuspected, and Buyer further acknowledges that the
release contained in this Section has been negotiated and agreed upon in light
of the foregoing. Buyer expressly waives any provision of statutory or
decisional law to the effect that a general release does not extend to claims
which the releasing party does not know or suspect to exist in such party’s
favor at the time of executing the release, which, if known by such party, must
have materially affected such party’s settlement with the released parties.
Notwithstanding the foregoing, nothing contained herein shall prevent a third
party from bringing a claim or action against Seller in the same or similar
proceeding as such third party has brought against Buyer.

(f) The foregoing representations and warranties are true as of the date hereof
and shall be true as of Closing in all material respects. The representations,
warranties and covenants of Buyer set forth in this Agreement shall survive
Closing.

11. Environmental Agreements. Buyer acknowledges that Freescale Semiconductor,
Inc. (“Freescale”) and Seller are parties to the Declaration. Seller also is a
party to that certain Environmental Indemnification Agreement entered into
between Motorola, Inc. (“Motorola”) and Seller effective July 31, 1999 (the
“Motorola Indemnity Agreement”) and to that certain Environmental
Indemnification Agreement between Seller and Freescale dated May 24, 2004 (the
“Freescale Indemnity Agreement”). The Declaration, the Motorola Indemnity
Agreement and the Freescale Indemnity Agreement are referred to collectively
herein as the “Environmental Agreements.” The Environmental Agreements set forth
certain rights, obligations and liabilities of the parties thereto with respect
to the environmental condition of the Parcel and impose certain restrictions,
limitations and conditions on the transfer of the Parcel and other land. Within
fifteen (15) days following the Effective Date, Buyer shall provide to Freescale
all information required pursuant to Section 6.3 of the Declaration in
connection with the requirements of Section 6.2(a) and Section 6.2(c) of the
Declaration. Buyer simultaneously shall provide Seller with copies of all
correspondence, notices, documents and other written information provided to
Freescale in connection with Buyer’s obligations under this Section. If Buyer
fails to perform its obligations under this Section 11, or if Freescale
disapproves sale of the Property to Buyer pursuant to Section 6.2(a) of the
Declaration, this Agreement and the Escrow automatically shall terminate, the
Earnest Money shall be remitted to Buyer, and neither Seller nor Buyer shall
have any further obligations to one another under this Agreement, except for
those obligations which expressly survive cancellation or termination of this
Agreement. Seller shall reasonably cooperate with Buyer in Buyer’s efforts to
perform its obligations under this Section 11, so long as such cooperation can
be provided at no cost to Seller.

12. Conditions to Seller’s Obligations.

Closing and Seller’s obligation to consummate Closing are subject to the prior
satisfaction, or waiver by Seller, of the conditions to Closing set forth in
this Section 12:

(a) Buyer shall have performed in all material respects all of the obligations
required by this Agreement to have been performed by Buyer prior to Closing.

(b) All representations and warranties made in this Agreement to Seller by Buyer
shall be true and correct in all material respects as of Closing.

 

-13-



--------------------------------------------------------------------------------

(c) Seller’s Board of Directors shall have approved this purchase and sale
transaction prior to April 1, 2007.

(d) Buyer shall have satisfied all conditions to the transfer of the Parcel
imposed under the Environmental Agreements including, but not limited to,
entering into a separate indemnity agreement with Freescale.

If any of the conditions precedent to Seller’s obligation to close have not
occurred or been satisfied on or before the Closing (or in the case of (c), by
April 1, 2007), Seller at its sole option may: (1) cancel this Agreement by
notice delivered to Buyer and Escrow Agent on or before the Closing, in which
event Escrow Agent shall release the Earnest Money to Buyer, (2) waive such
conditions precedent (other than the condition in clauses (c) and (d) which
shall not be waivable) and proceed to Closing, or (3) if the failure of a
condition results from a material breach of this Agreement by Buyer, proceed
under Section 16(b). If Seller cancels this Agreement because a condition
identified in clause (c) or (d) was not satisfied, Buyer shall be entitled to a
refund of all Earnest Money.

13. Condition to Buyer’s Obligations.

Closing and the Buyer’s obligation to consummate Closing are subject to the
prior satisfaction, or waiver by Buyer, of the conditions to Closing set forth
in this Section 13:

(a) Seller shall have performed in all material respects the obligations
required by the terms of this Agreement to be performed by Seller prior to
Closing.

(b) All representations and warranties made in this Agreement to Buyer by Seller
shall be true and correct in all material respects as of Closing.

(c) Title Insurer has issued (or is unconditionally committed to issue) the
Title Policy satisfying in all material respects the conditions of the first
sentence of Section 7.

(d) Buyer shall have satisfied all conditions to the transfer of the Parcel as
required by the Environmental Agreements including, but not limited to, entering
into a separate indemnity agreement with Freescale.

(e) Written approval from Freescale of Buyer’s documentation required under
Section 6.0 of the Declaration.

If any of the conditions precedent to Buyer’s obligation to close have not
occurred or been satisfied on or before the Closing, Buyer, at its sole option
may: (1) cancel this Agreement by notice delivered to Seller and Escrow Agent on
or before the Closing (2) waive such conditions precedent (other than the
condition in clauses (d) and (e) which shall not be waiveable) and proceed to
Closing, or (3) if the failure of a condition results from a material breach of
this Agreement by Seller, proceed under Section 16(a).

14. Closing Deliveries by Seller. On or before Closing, Seller will deliver to
Escrow Agent the following:

 

-14-



--------------------------------------------------------------------------------

(a) The Deed, executed by Seller and in recordable form;

(b) The Assignment and Assumption of Contracts, executed by Seller;

(c) A Non-Foreign Person Affidavit;

(d) A written acknowledgment of Seller’s approval of Escrow Agent’s final
settlement statement setting forth all prorations and adjustments made in
accordance with the provisions of this Agreement; and

(e) The Utilities Easements executed by Seller, in recordable form.

15. Closing Deliveries by Buyer. On or before the date that is two (2) days
prior to Closing, Buyer will deposit or cause to be deposited in Escrow with
Escrow Agent the following:

(a) The balance of the Purchase Price;

(b) The Assignment and Assumption of Contracts, executed by Buyer;

(c) An Affidavit of Real Property Value executed by Buyer;

(d) The Utilities Easements executed by Buyer, in recordable form;

(e) A written acknowledgment of the Buyer’s approval of Escrow Agent’s final
settlement statement setting forth all prorations and adjustments made in
accordance with the provisions of this Agreement; and

(f) Such other funds, instruments or documents as may be reasonably necessary to
fulfill the obligations to be performed and carried out by Buyer pursuant to
this Agreement and/or the Environmental Agreements.

16. Default; Remedies.

(a) In the event that the Closing does not occur as provided in this Agreement
due to the failure of Seller to comply with any of its material obligations
under this Agreement, Buyer may (i) cancel this Agreement by notice delivered to
Seller and Escrow Agent on or before the Closing, in which event the Earnest
Money shall be refunded to Buyer; or (ii) Buyer may seek specific performance of
this Agreement. Either of the remedies described in (i) and (ii) of this
subparagraph shall be Buyer’s sole remedy in lieu of any other remedy at law or
equity, subject to the following sentence. Buyer hereby waives and covenants not
to assert any right to seek or obtain monetary damages resulting from Seller’s
breach; provided that if specific performance is not available as a remedy to
Buyer, Buyer may pursue an action against Seller to recover the actual damages
resulting from Seller’s pre-closing breach. Buyer expressly waives any claim
against Seller for incidental, consequential or special damages; provided,
however, that if Seller knowingly and willfully breaches its obligation to
convey the Property to Buyer at Closing subject only to Permitted Exceptions and
Buyer is unable to obtain specific performance of this Agreement, then Buyer
shall be entitled to pursue against Seller all available remedies at law or
equity.

 

-15-



--------------------------------------------------------------------------------

(b) In the event that the Closing does not occur prior to the Closing due to the
failure of Buyer to comply with any of its material obligations under this
Agreement, then Seller may either waive such failure and close the Escrow or
cancel this Agreement. In the event of such cancellation, Buyer shall be
responsible for all of Escrow Agent’s escrow fees, title costs, and other out of
pocket expenses incurred in connection with the Escrow. Because damages for
non-performance by Buyer would be difficult or impossible to ascertain in the
event of any cancellation under this subparagraph, Seller, as its sole remedy,
shall retain the sum of the Earnest Money and all interest earned thereon as
liquidated damages (not as a penalty), Buyer and Seller agreeing that the
Earnest Money represents a reasonable estimate of the damages Seller would
suffer as a consequence of a material breach of this Agreement by Buyer. Escrow
Agent shall have no right to withhold any portion of its escrow fees or title
fees from the Earnest Money.

(c) No act, failure to act or event or circumstance which might be deemed to be
a default by either party shall be deemed to be a default under any of the
provisions of this Agreement unless and until notice thereof is first given by
the non-defaulting party to the party alleged to be in default and said party
fails to cure the alleged default within five (5) business days thereafter.

17. Prorations; Closing Expenses.

(a) Real property taxes and assessments applicable to the Property for the year
in which the Closing occurs shall be prorated by the Escrow Agent as of the
actual date of Closing. Notwithstanding the foregoing, any taxes or assessments
paid at Closing shall be prorated based upon the most recent tax bill or most
recent assessment. Any apportionment of real estate taxes to be made with
respect to a tax year for which the tax rate or assessed valuation, or both,
have not yet been fixed shall be based upon the tax rate and/or assessed
valuation last fixed. All tax prorations shall be adjusted between Seller and
Buyer outside of Escrow after the Closing in order to effect a proration based
upon actual taxes levied. In the event the tax bill for the Property includes
other adjoining real property owned by Seller and does not assess the Property
as a separate tax parcel, Seller and Buyer shall cooperate to obtain a division
by the appropriate governmental officials of the taxes and assessments against
the Property and the adjoining real property as soon as possible after the
Closing. Until the Property is established by the County Assessor as a separate
tax parcel or separate tax parcels, all real estate taxes in respect of the
Property shall be prorated based on an allocation of the parties’ respective
percentage ownership ratio (determined on a gross acreage basis) of the
applicable tax parcel(s) within which all or any portion of the Property is
included; provided, however, 100% of taxes allocable to improvements shall be
allocated solely to the property on which the improvements are located.

(b) All rents and other payments made pursuant to the Lease which are
attributable to the month in which the Closing occurs shall be prorated to the
date of Closing.

(c) All utilities (including, without limitation, oil, gas, electricity, water,
telephone, cable television, sewer, refuse collection and other utilities), and
other operating expenses of the Property, not separately billed by the provider
or metered to a tenant or occupant, shall be prorated based on actual meter
readings by the utility company (if metered), on the

 

-16-



--------------------------------------------------------------------------------

monthly or bimonthly statement most recently received by Seller (if charged on a
flat-rate monthly or bimonthly basis) or in accordance with standard escrow
custom and practice, if not metered or charged on a flat-rate basis. Any
refundable utility deposits shall be transferred to Buyer and credited to Seller
and debited to Buyer on the Escrow Agent’s settlement statement. Fees under
service or maintenance contracts to be continued by Buyer, if any, shall be
prorated as of the date on which the Close of Escrow occurs.

(d) All prorations shall be made in accordance with custom and practice in
Maricopa County, except as otherwise expressly provided herein. All items
attributable to the period up to the date on which the Close of Escrow occurs
shall be debited or credited to Seller as appropriate. All items attributable to
the period on and after the date on which the Close of Escrow occurs shall be
debited or credited to Buyer, as appropriate. All prorations shall be considered
final as of the Closing.

(e) Escrow fees and recording fees shall be paid one-half by Seller and one-half
by Buyer. Other Closing costs shall be allocated by Escrow Agent in the
customary manner for similar real estate transactions in Maricopa County,
Arizona.

18. Notices. Any and all notices required or permitted hereunder shall be given
in writing and hand delivered (which may be by mail or other courier), or sent
by certified or registered mail within the continental United States, postage
prepaid, return receipt requested, addressed as follows:

 

To Buyer:

  Ridge Property Trust       8430 West Bryn Mawr Avenue, Suite 400     Chicago,
Illinois 60631       Attn: William J. Peltin, Esq.     wpeltin@rptrust.com      
With copies to:       Bryan Cave LLP       2 North Central Avenue, Suite 2200  
  Phoenix, Arizona 85004       Attn: Lars O. Lagerman, Esq.    
lolagerman@bryancave.com    

To Seller:

  Semiconductor Components Industries, LLC     5005 East McDowell Road       MD
C370       Phoenix, Arizona 85008       Attn: Thomas Kirch      
t.kirch@onsemi.com    

 

-17-



--------------------------------------------------------------------------------

With a copy to:

  Quarles & Brady LLP       Renaissance One       Two North Central Avenue    
Phoenix, Arizona 85004-2391     Attn: Scott Berg, Esq.       sberg@quarles.com  
 

To Escrow Agent:

  Chicago Title Insurance Company     2415 East Camelback Road, Suite 100    
Phoenix, Arizona 85016       Attn: DeWayne Huffman    

or at any other address designated in a notice given by the party seeking to
change its address for notice purposes to the party sought to be charged with
the effect thereof. Any notice or communication shall be deemed to have been
given on the earliest of the following dates: (a) the date of delivery; (b) the
date three (3) days after being deposited in the United States mail if sent by
mail. Copies of all notices or communications to Buyer or Seller shall be hand
delivered, in the manner set forth above, to Escrow Agent; and copies of all
notices by Buyer or Seller to Escrow Agent shall be hand delivered or mailed, in
the manner set forth above, to the other party hereto.

19. Attorneys’ Fees. In the event of any breach or default by a party to this
Agreement, the non-defaulting party shall be entitled to receive from the
defaulting party, in addition to all other relief to which such party shall be
entitled, all costs and expenses, including reasonable attorneys’ fees, incurred
by the non-defaulting party.

20. Possession. Upon Closing, Buyer shall be entitled to possession of the
Property in the condition as it existed on the Effective Date but subject to the
Permitted Exceptions and Seller’s warranties in the Deed.

21. Assignment; Binding Effect. Without the prior written consent of Seller,
Buyer shall not have the right to assign any of its rights or obligations under
this Agreement. Notwithstanding the foregoing, Buyer may assign its rights and
obligations under this Agreement to an entity in which Buyer has an economic
interest and controls the management thereof; provided, that, such entity is
approved by Freescale pursuant to the terms of the Declaration and is not a
competitor of Seller (i.e., a semi-conductor manufacturer or distributor). This
Agreement shall be binding upon and shall inure to the benefit of the parties to
this Agreement and their respective legal representatives, successors and
assigns.

22. Further Instruments and Documents. Each of Seller and Buyer will, promptly
upon the request of the other of them or Escrow Agent, deliver to the requesting
party or, if appropriate, Escrow Agent any and all further instruments and
assurances reasonably requested or otherwise necessary to carry out the intent
of this Agreement.

23. Construction. Each of Seller and Buyer agrees that it has reviewed this
Agreement and that any rule of construction to the effect that ambiguities are
to be resolved against the drafting party shall not apply to the interpretation
of this Agreement.

 

-18-



--------------------------------------------------------------------------------

24. Severability and Waiver. The invalidity or unenforceability of any provision
hereof shall in no way affect the validity or enforceability of any other
provision hereof. Any waivers must be in writing and signed by the party sought
to be charged with the effect of the waiver. The waiver by any party of a right
provided hereunder shall not be deemed to be a continuing waiver of that right
or a waiver of any other right.

25. Risk of Loss. Until Closing, Seller will bear all risk of loss resulting
from a Material Taking (as defined below) of the Property. Should more than ten
percent (10%) of the Parcel be taken by eminent domain proceedings, or should
any governmental authority issue written notice of any taking or proposed taking
of more than ten percent (10%) of the Parcel, prior to Closing, it shall be
considered a “Material Taking”. Otherwise, except as otherwise expressly
provided in this Agreement, Buyer will bear all risk of loss resulting from
damage to or condemnation of portions of the Property and no damage to, or
non-Material Taking of, the Property will permit to Buyer terminate this
Agreement. If a condemnation of or any material casualty to any portion of the
Property occurs prior to Closing, Seller will give prompt notice of such
occurrence to Buyer after Seller acquires knowledge of it. Prior to Closing, but
no later than thirty (30) days after receipt of such notice, Buyer may elect to
terminate this Agreement by giving notice of its election to Seller and Escrow
Agent if the occurrence involves a Material Taking; and if Buyer makes such
election, this Agreement shall automatically terminate, the Earnest Money shall
be remitted and retained as provided in Section 3(f); and neither Seller nor
Buyer shall have any further obligations to one another under this Agreement or
does not have the right to terminate this Agreement on account of a condemnation
or casualty, except for those obligations which expressly survive termination of
this Agreement. If Buyer does not elect to terminate this Agreement in
accordance with this Section 25 or if the taking is not a Material Taking, Buyer
shall be entitled to receive at Closing a credit against the Purchase Price for
the proceeds received by Seller as a result of such loss or damage or, if such
proceeds will or may be received in the future, an assignment at Closing of the
right to receive such future proceeds. If this Agreement has not been
terminated, Seller will not settle any casualty or condemnation claim with
respect to any portion of the Property without the consent of Buyer, not to be
unreasonably withheld, conditioned or delayed.

26. Gender. The use of the masculine, feminine or neuter shall be deemed to
include the others when the sense requires, and the use of the singular or
plural shall be deemed to include the other when the sense requires.

27. Headings. This Agreement shall be construed as a whole and in accordance
with its fair meaning. The descriptive headings of the Sections of this
Agreement have been inserted for convenience only and not to control or affect
the meaning or construction of any provision of this Agreement.

28. Counterparts. This Agreement may be executed in any number of counterparts,
and when a counterpart hereof has been executed and delivered by Buyer and
Seller, this Agreement shall be deemed binding upon the parties hereto. This
Agreement may be executed in and delivered by facsimile with originals to follow
by mail or hand-delivery.

 

-19-



--------------------------------------------------------------------------------

29. Applicable Law. This Agreement shall be governed by and interpreted in
accordance with the laws of the State of Arizona. Each party consents to the
jurisdiction of the state and federal courts in Maricopa County, Arizona.

30. Brokerage Commission. Seller represents and warrants to Buyer that it has
not employed any broker or finder or agreed to pay anyone a fee, commission or
other compensation in connection with the transaction contemplated by this
Agreement except to Colliers International (“Seller’s Broker”). Buyer represents
and warrants to Seller that it has not employed any broker or finder or agreed
to pay anyone a fee, commission or other compensation in connection with the
transaction contemplated by this Agreement except to Real Estate Advisory Group,
LLC (“Buyer’s Broker”). If and only if the transaction contemplated by this
Agreement is consummated, then upon Closing, Seller shall pay a commission equal
to six percent (6%) of the Purchase Price (“Commission”), which Commission shall
be split equally between Seller’s Broker and Buyer’s Broker. Seller will
indemnify, defend and hold Buyer harmless from all liability and expense,
including reasonable attorneys’ fees, arising from any claim by Seller’s Broker
and any other broker, agent or finder for commissions, finder’s fees or similar
charges because of any act of Seller. Buyer will indemnify, defend and hold
Seller harmless from all liability and expense, including reasonable attorneys’
fees, arising from any claim by Buyer’s Broker (except for any claim by Buyer’s
Broker for Buyer’s Broker’s share of the Commission) and any other broker, agent
or finder for commissions, finder’s fees or similar charges because of any act
of Buyer. Notwithstanding any provision herein to the contrary, the obligations
of Seller and Buyer pursuant to this Section 30 shall survive Closing and any
termination of this Agreement.

31. IRS Real Estate Sales Reporting. Buyer and Seller hereby appoint Escrow
Agent as, and Escrow Agent agrees to act as, “the person responsible for
closing” the transactions which are the subject of this Agreement, pursuant to
IRC §6045(e). Escrow Agent will prepare and file the informational return (IRS
Form 1099-S) required by and otherwise comply with the terms of IRC §6045(e).
Escrow Agent further agrees to indemnify and hold Buyer, Seller and their
respective attorneys harmless from and against all claims, costs, liabilities,
penalties or expenses resulting from Escrow Agent’s failure to file the
appropriate reports and otherwise comply with the terms of the IRC pursuant to
this Section 31.

32. Integrated Agreement. This Agreement supersedes all previous agreements or
discussions between the parties concerning the sale of the Property, constitutes
an integrated and complete statement of the Agreement, and may only be amended
by a written amendment executed by both parties.

33. Time for Performance. If any time period set forth in this Agreement expires
on a day which is not a business day, the time for performance shall be extended
to the next day which is a business day. As used in this Agreement, the term
“business day” means any day other than a Saturday, a Sunday, a national
holiday, a legal holiday in the State of Arizona or another day on which Escrow
Agent is closed for normal business; but other references to “days” mean
calendar days.

34. Time of Essence. Time is of the essence with respect to the performance by
each party of each of its respective obligations under this Agreement.

 

-20-



--------------------------------------------------------------------------------

35. 1031 Exchange. The parties agree to cooperate with one another if either
desires to effect an IRC §1031 tax deferred exchange, provided that:
(a) effecting such exchange will not cause any delay in the Closing hereunder or
any loss or impairment of any right, benefit or remedy of the other party under
this Agreement; (b) all documentation related to the exchange shall be
reasonably satisfactory to the other party in form and content; (c) the other
party shall incur no additional cost, expense or liability by reason of the
exchange or its participation therein; (d) neither party shall be required to
take an assignment of the purchase agreement for relinquished or replacement
property or be required to acquire or hold title to any real property for
purposes of consummating an exchange desired by the other party; (e) upon the
earlier of Closing or ten (10) days after demand, the exchanging party shall pay
any additional costs that would not otherwise have been incurred by the
non-exchanging party had the exchanging party not consummated the transaction
through an exchange; and (f) the other party makes no representation or warranty
as to the tax effect of the exchange or the transaction which is the subject of
this Agreement.

36. Confidentiality. Prior to Closing and in the event of the termination of
this Agreement for any reason, except as might be required by applicable law or
the order of a court of applicable jurisdiction, the parties and their agents
shall keep the existence and the terms of this Agreement confidential other than
from the parties’ legal, tax and financial advisors; partners and members; and
their lenders and investors.

37. Pre-Closing Walkthrough. Within three (3) days prior to Closing, Buyer shall
be entitled to a final walkthrough (“Walkthrough”) of the Property to
(i) inspect any changes in the physical or environmental condition of the
Property since the end of the Due Diligence Period, (ii) verify that no tenants
or unauthorized persons remain in or at the Parcel, and (iii) assess any
personal property or fixtures remaining at the Parcel (any such changes shall be
hereinafter referred to as a “Defect”). Seller shall remedy any Defect in the
condition of the Parcel that have occurred since the end of the Due Diligence
Period that are identified by Seller during the Walkthrough, and that were not
caused by Buyer, to the satisfaction of Buyer prior to Closing.

[SIGNATURE PAGE FOLLOWS]

 

-21-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have duly executed this Agreement to be
effective as of the date first appearing above.

 

BUYER:    

RIDGE PROPERTY SERVICES II, LLC, a

Delaware limited liability company

By:  

RIDGE PROPERTY TRUST II, LLC, a

Delaware limited liability company

  By:  

RIDGE PROPERTY TRUST II,

a Maryland real estate investment

trust

    By:  

/s/ WILLIAM J. PELTIN

    Print/Type Name: William J. Peltin     Title: Executive Vice President and
General Counsel

 

SELLER:

SEMICONDUCTOR COMPONENTS

INDUSTRIES, LLC, a Delaware limited liability

company

By:  

/s/ KEITH D. JACKSON

Print/Type Name:  Keith D. Jackson Title:  Chief Executive Officer

 

-22-



--------------------------------------------------------------------------------

ESCROW AGENT JOINDER AND RECEIPT

A fully executed counterpart of this Agreement was received by Escrow Agent on
the          day of             , 2007 Escrow Agent hereby executes this
Agreement for the purposes of: (i) acknowledging its receipt of a counterpart or
counterparts of this Agreement fully executed by Buyer and Seller,
(ii) evidencing its agreement to hold and dispose of the Earnest Money in strict
accordance with the terms of this Agreement, and (iii) evidencing its agreement
to the terms of this Agreement which apply to it. Escrow Agent’s consent shall
not be required to amend any provision or term of this Agreement; provided,
however, that Escrow Agent shall not be bound by any amendment to this Agreement
which it has not accepted to the extent such amendment changes the obligations
of Escrow Agent under this Agreement or purports to decrease the rights or
remedies of Escrow Agent under this Agreement.

 

ESCROW AGENT: CHICAGO TITLE INSURANCE COMPANY By:  
                                                                               
                  Name:                                         
                                                           Title:  
                                                                               
                  Date:                           , 2007

 

-23-



--------------------------------------------------------------------------------

EXHIBIT A

LEGAL DESCRIPTION OF PARCEL

[TO BE ATTACHED DURING TITLE REVIEW PERIOD]



--------------------------------------------------------------------------------

EXHIBIT A-1

MAP OF PARCEL

[TO BE ATTACHED DURING TITLE REVIEW PERIOD]



--------------------------------------------------------------------------------

EXHIBIT B

PERMITTED EXCEPTIONS

1. Water rights, claims or title to water, whether or not shown by the public
record.

2. Non-delinquent real estate taxes.

3. All title and Survey matters approved or deemed approved by Buyer pursuant to
Section 5 of this Agreement.

4. Subject to Buyer’s approval during the Due Diligence Period, any parcel map,
subdivision map and all related documents that must be recorded against the
Property in order to comply with applicable subdivision laws.

5. Any title exceptions created by any act or omission of Buyer or its
representatives, agents, employees or contractors.

6. The Environmental Agreements.

7. Any further title exceptions contemplated by this Agreement and/or otherwise
approved by Buyer.

8. The printed exceptions and exclusions contained in the Title Policy as
approved by Buyer during the Title Review Period.

9. The Utilities Easement.



--------------------------------------------------------------------------------

SCHEDULE 6.1

SPECIAL WARRANTY DEED FORM

When Recorded, Return To:

 

 

 

 

 

 

--------------------------------------------------------------------------------

SPECIAL WARRANTY DEED

FOR TEN DOLLARS and other valuable consideration, SEMICONDUCTOR COMPONENTS
INDUSTRIES, LLC, a Delaware limited liability company (“Grantor”), does hereby
grant, sell and convey to                      (“Grantee”), all of Grantor’s
Surface Rights (as defined below) in the following described land situated in
Maricopa County, Arizona, together with all rights and privileges appurtenant
thereto:

See Exhibit A attached hereto and by reference incorporated herein (“Property”),

together with Grantor’s interest in all improvements and fixtures, if any,
located on the Property; all easements, rights and privileges appurtenant to, or
associated with the Property, including, without limitation, water, well,
mineral, oil and gas rights, air rights, development rights, reversions,
remainders, rights of Seller to any adjoining strips or gores of property, and
any land lying within the bed of any adjoining street, highway or waterway.

SUBJECT ONLY TO those matters set forth in Schedule “B” hereto.

Grantor hereby warrants title to the Property against all acts of Grantor and no
other, subject only to the matters set forth above.

The term “Surface Rights” shall have the meaning ascribed to such term in that
certain Declaration of Covenants, Easements, Restrictions and Grant of Exclusive
Options to Purchase and Lease recorded at Document No.                     ,
Official Records of Maricopa County, Arizona.

 

1



--------------------------------------------------------------------------------

Dated to be effective as of             , 2007.

 

GRANTOR: SEMICONDUCTOR COMPONENTS
INDUSTRIES, LLC, a Delaware limited liability
company By:  

 

Print/Type Name:                                           
                          Title:                                     
                                                         By:  

 

Print/Type Name:                                           
                          Title:                                     
                                                        

 

-2-



--------------------------------------------------------------------------------

STATE OF ARIZONA   )     )   SS. County of Maricopa   )  

The foregoing instrument was acknowledged before me this          day of
            , 2007, by                     , a member of SEMICONDUCTOR
COMPONENTS INDUSTRIES, LLC, a Delaware limited liability company, on behalf of
such limited liability company.

 

 

Notary Public

 

My commission expires:

 

 

STATE OF ARIZONA   )     )   SS. County of Maricopa   )  

The foregoing instrument was acknowledged before me this          day of
            , 2007, by                     , a member of SEMICONDUCTOR
COMPONENTS INDUSTRIES, LLC, a Delaware limited liability company, on behalf of
such limited liability company.

 

 

Notary Public

 

My commission expires:

 

 

-3-



--------------------------------------------------------------------------------

EXHIBIT A TO SPECIAL WARRANTY DEED

LEGAL DESCRIPTION OF PARCEL

[TO BE ATTACHED]



--------------------------------------------------------------------------------

EXHIBIT B TO SPECIAL WARRANTY DEED

PERMITTED EXCEPTIONS

[TO BE ATTACHED]

 

-2-



--------------------------------------------------------------------------------

SCHEDULE 6.4

AFFIDAVIT OF PROPERTY VALUE



--------------------------------------------------------------------------------

SCHEDULE 8

HAZARDOUS MATERIALS TESTING PROCEDURES

In order to determine the existence or presence of any hazardous materials in or
about the Property, Buyer will have the right during the Due Diligence Period,
at Buyer’s sole cost and expense, to conduct additional physical tests, studies,
evaluations, audits or surveys on the Property (collectively, “Buyer
Environmental Surveys”), subject to the following terms and conditions:

A. Buyer will have the right to retain a qualified engineer or consultant
(“Consultant”) selected by Buyer or Buyer’s lender to conduct the Buyer
Environmental Surveys and due diligence on the Property. Tests will be conducted
in accordance with applicable EPA requirements or the American Society for
Testing and Materials (ASTM) Standards.

B. Seller will have the right (but not the obligation) to approve, review and
monitor any and all invasive physical tests and to review and provide input on,
studies, evaluations and audits (collectively, the “Studies”) in or about the
Property that are made or implemented in connection with any Buyer Environmental
Surveys, including, without limitation, the review and approval of the number,
type, extent and location of any test or monitoring wells or drillings;
provided, that, Seller agrees to keep the contents of the Studies confidential
from third parties other than from Seller’s legal, environmental and financial
advisors and its lenders and investors; provided, that, such confidentiality
obligation shall not apply if Seller is required to disclose the contents of the
Studies in order to comply with the requirements of law, governmental regulation
or court order. The foregoing confidentiality obligation shall survive the
Closing.

C. Buyer and Buyer’s Consultant must not make any contacts or communications to
any governmental agency, department, district or board in connection with the
findings of any Buyer Environmental Surveys without the prior written approval
of Seller. Seller’s approval of disclosures may be given or withheld in Seller’s
sole and absolute discretion.

D. Prior to the issuance of any final report by any Consultant that will set
forth any recommendations relating to the removal, monitoring, cleanup or
containment of any hazardous materials, Seller will be given the opportunity to
make comments, ask questions and offer recommendations to the Consultant
preparing the Buyer Environmental Surveys.

E. Except as otherwise specified herein, any approvals required of Seller under
these Hazardous Materials Testing Procedures will not be unreasonably withheld
by Seller and will be provided on a reasonably timely basis.

F. All references in these Hazardous Materials Testing Procedures or in the
Agreement to environmental matters will be interpreted in accordance with the
Standard Practice for Environmental Site Assessments: Phase I Environmental Site
Assessment Process, prepared by the American Society for Testing and Materials,
Designation E-1527-05, as amended.